 

Exhibit 10.18

SUPPORT AND SUBORDINATION AGREEMENT

This Support and Subordination Agreement (this “Agreement”) is entered into as
of October 22, 2010, by and among GREEN PLAINS HOLDINGS II LLC (the “Borrower”),
a Delaware limited liability company formerly known as Global Ethanol, LLC,
which was formerly known as Midwest Grain Processors, LLC, GREEN PLAINS
RENEWABLE ENERGY, INC., an Iowa corporation (the “Parent”), and COBANK, ACB, a
federally chartered banking organization, as administrative agent under the Loan
Agreement described below (in such capacity, the “Agent”).

The Borrower, the Agent and the several banks and other financial institutions
from time to time party thereto (the “Lenders”) are parties to that certain
Amended and Restated Loan and Security Agreement dated as of December 14, 2005
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”).

The Borrower, the Agent and the Lenders are entering into a Sixteenth Amendment
to Amended and Restated Loan and Security Agreement and Fourth Amendment to
Forbearance Agreement of even date herewith (the “Sixteenth Amendment”),
pursuant to which the Agent and the Lenders have, among other things, consented
to certain amendments to the Loan Agreement to permit the merger of the Borrower
with and into a wholly-owned subsidiary of the Parent.

As the Borrower has become a wholly-owned subsidiary of the Parent, the Parent
expects to receive substantial direct economic benefit from the transactions
contemplated by Loan Agreement and the Forbearance Agreement (as defined in the
Loan Agreement), each as amended by the Sixteenth Amendment.

As a condition to the effectiveness of the Sixteenth Amendment, the Agent and
the Lenders have required the execution and delivery of this Agreement.

ACCORDINGLY, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.        Definitions. All terms defined in the Loan Agreement that are not
otherwise defined herein shall have the meanings given them in the Loan
Agreement. In addition, as used herein, the following terms have the meanings
specified below:

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. sections 101 et seq., as from time to time amended, and any successor or
similar statute. All references to articles, sections, subsections and clauses
of the Bankruptcy Code shall include all amendments, modifications and
renumberings thereof from time to time.

 



--------------------------------------------------------------------------------

 

“Bankruptcy Law” means the Bankruptcy Code or any similar federal, state,
provincial or other bankruptcy, insolvency, receivership or similar law
affecting creditors’ rights.

“Capital Cure Amount” means, with respect to any Capital Support Event, an
amount that, when added to the funds available to the Borrower under and in
accordance with the Loan Agreement, will satisfy the Borrower’s working capital
requirements for the fiscal quarter following such Capital Support Event.

“Capital Support Event” means the need, or prospective need, for working capital
in excess of funds available to the Borrower under the Loan Agreement.

“Covenant Cure Amount” means, with respect to any Covenant Support Event, the
amount necessary to prevent any Default of, and ensure continued compliance
with, Section 7.6(a) of the Loan Agreement for the fiscal quarter following such
Covenant Support Event.

“Covenant Support Event” means the occurrence, or prospective occurrence, of a
Default by the Borrower under Section 7.6(a) of the Loan Agreement.

“Cure Amount” means a Capital Cure Amount or a Covenant Cure Amount, as
applicable.

“DIP Financing” means any debtor-in-possession financing or similar financing
provided to the Borrower by any Senior Lender Party under Section 364 of the
Bankruptcy Code or under any other Bankruptcy Law or otherwise in connection
with any Proceeding or any such financing consented to by the Senior Lender
Parties.

“Paid in Full” or “Payment in Full” means, when used in connection with the
Senior Obligations, the full and final payment in cash of all of the Senior
Obligations (other than indemnification obligations not then asserted or due),
the expiration, cancellation or cash collateralization (in a manner acceptable
to the Agent in an amount equal to 105% of the maximum amount of the maximum
potential exposure as reasonably determined by the Agent from time to time) of
all letter of credit obligations, hedging obligations, interest rate swap
obligations, interest rate cap obligations, interest rate collar obligations,
treasury management obligations, cash management obligations or other similar
obligations under the Loan Documents, and the termination of all commitments and
obligations of the Senior Lender Parties to make loans or extend other financial
accommodations to the Borrower under the Loan Documents or with respect to the
Senior Obligations.

“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, trusteeship, custodianship, reorganization, readjustment,
composition, liquidation, dissolution, assignment for the benefit of creditors,
appointment of a receiver, trustee, custodian or other officer with similar
powers or any other proceeding for the reorganization, recapitalization,
liquidation, dissolution or other winding up of a

 

-2-



--------------------------------------------------------------------------------

Person or any of the assets of such Person (including, without limitation, any
such Proceeding under the Bankruptcy Code or under any other Bankruptcy Law).

“Prohibited Source of Funds” shall have the meaning specified in Section 2(d)
hereof.

“Refinance” means, in respect of any Senior Obligation or any Subordinated
Obligation, to refinance, replace or refund, or to issue other indebtedness, in
exchange or replacement for, such Senior Obligation or such Subordinated
Obligation, as applicable, in whole or in part, whether with the same or
different lenders, agents or arrangers, with terms, conditions, covenants and
defaults substantially the same as those then existing in the Senior Loan
Documents or the documents (if any) evidencing the Subordinated Obligations, as
applicable, prior to such refinancing, replacement, refunding or issuance or
which could be included in the Senior Loan Documents (if any) evidencing the
Subordinated Obligations, as applicable, pursuant to an amendment, modification,
supplement or restatement permitted by this Agreement. “Refinanced” and
“Refinancing” shall have correlative means.

“Senior Lending Parties” means, collectively, the Agent, the Lenders and the
Issuer, and each is a “Senior Lending Party”.

“Senior Obligations” means each and every debt, liability and obligation of
every type and description which the Borrower may now or at any time hereafter
owe to the Senior Lender Parties, including without limitation the Liabilities,
whether any such debt, liability or obligation now exists or is hereafter
created or incurred, and whether it is or may be direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or joint, several or joint and several, all interest thereon, and
all fees, costs and other charges related thereto, and all renewals, extensions,
amendments, modifications, supplements and restatements thereof and any note,
notes or other evidences of indebtedness issued in whole or partial substitution
therefor, and any Refinancing of any of the foregoing, and including,
specifically, without limitation, all debts, liabilities and obligations of the
Borrower owing to the Senior Lender Parties arising subsequent to the
commencement of any Proceeding related to the Borrower, including without
limitation interest and other debts, liabilities and obligations regardless of
whether they are allowed as a claim in such Proceeding, and including without
limitation all debts, liabilities and obligations pursuant to any DIP Financing
provided by any Senior Lender Party to the Borrower.

“Subordinated Obligations” means each and every debt, liability and obligation
of every type and description which the Borrower may now or at any time
hereafter owe to the Parent, including without limitation each Support Revolving
Loan and Support Term Loan made by the Parent for the benefit of the Borrower,
whether any such debt, liability or obligation now exists or is hereafter
created or incurred, and whether it is or may be direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or joint, several or joint and several, all interest thereon, and
all fees, costs and other charges related thereto, and all renewals, extensions,
amendments, modifications, supplements and restatements thereof and any note,
notes or other evidences of indebtedness issued in whole or partial substitution
therefor, and any

 

-3-



--------------------------------------------------------------------------------

Refinancing of any of the foregoing, and including, specifically, without
limitation, all debts, liabilities and obligations of the Borrower owing to the
Parent arising subsequent to the commencement of any Proceeding relating to the
Borrower, including without limitation interest and other debts, liabilities and
obligations regardless of whether they are allowed as a claim in such
Proceeding.

“Support Contribution” means an equity contribution or an investment made by the
Parent to the Borrower, the entire amount of which is contributed as an equity
contribution from the Parent to the Borrower, in each case obtained from sources
other than Prohibited Sources of Funds.

“Support Payment” means a Support Contribution, a Support Revolving Loan and/or
a Support Term Loan, as applicable.

“Support Revolving Loan” means an unsecured, subordinated revolving loan
(subject at all times to the terms and conditions of this Agreement) made by the
Parent to the Borrower (for which the source thereof is other than a Prohibited
Source of Funds).

“Support Term Loan” means an unsecured, subordinated term loan (subject at all
times to the terms and conditions of this Agreement) made by the Parent to the
Borrower (for which the source thereof is other than a Prohibited Source of
Funds).

“Support Event” means a Covenant Support Event or a Capital Support Event, as
applicable.

2.        Support Events.

(a)        Upon the occurrence of a Covenant Support Event, the Parent may, in
its discretion, make a Support Term Loan and/or a Support Contribution to the
Borrower in immediately available funds in an aggregate amount equal to the
Covenant Cure Amount.

(b)        Upon the occurrence of a Capital Support Event, the Parent may, in
its discretion, make a Support Revolving Loan and/or a Support Contribution to
the Borrower in immediately available funds in an aggregate amount equal to the
Capital Cure Amount.

(c)        As promptly as practicable, but in any event not later than two
Business Days, after making a Support Payment to the Borrower, the Parent will
deliver to the Agent a detailed statement setting forth the nature of the
Support Event giving rise to such Support Payment and all relevant details with
respect to such Support Term Loan, Support Revolving Loan or Support
Contribution, as applicable, and stating whether or not such Cure Amount with
respect to such Support Event has been satisfied and paid in full.

(d)        Neither the Parent nor the Borrower shall permit any Support Payment
to (i) result in the imposition of any Lien on the Borrower’s property (other
than Liens in favor of the Agent under the Loan Agreement or any other Loan
Document), (ii) be

 

-4-



--------------------------------------------------------------------------------

funded through the sale of any of the Borrower’s assets, (iii) result in the
Parent owning less than 100% of the equity interests in and to the Borrower,
(iv) result in any Lien on any equity interest in the Borrower, (v) result in
the ability of any Person other than the Parent or the Agent from voting,
directly or indirectly, any equity interest in the Borrower. Any source of funds
for a Support Payment directly or indirectly resulting in the occurrence of any
of (i) through (v) in the preceding sentence shall be deemed a “Prohibited
Source of Funds.”

3.        Subordination. Payment of the Subordinated Obligations is hereby
expressly subordinated to the extent and in the manner hereinafter set forth to
the Payment in Full of the Senior Obligations. The Subordinated Obligations
shall continue to be subordinated to the Senior Obligations even if the Senior
Obligations are subordinated, set aside, avoided or disallowed under the
Bankruptcy Code, any other Bankruptcy Law or any other applicable law.
Regardless of any Lien which the Parent may ever have in any assets of the
Borrower, whether by law or by agreement, any Lien which any Senior Lender Party
shall hold in the Collateral shall be prior to any such Lien of the Parent,
regardless of whether any such Lien of any Senior Lender Party is perfected and
regardless of the relative dates or manner of any perfection of such Liens, and
any such Lien claimed therein by the Parent shall be and remain fully
subordinate for all purposes to the Lien of any Senior Lender Party therein for
all purposes whatsoever.

4.        Prohibited Payments in respect of the Subordinated Obligations. Until
all of the Senior Obligations have been Paid in Full, the Parent shall not,
without the Agent’s prior written consent, demand, receive or accept any
principal, interest or other payment from the Borrower in respect of the
Subordinated Obligations, or exercise any right of or permit any setoff in
respect of the Subordinated Obligations, except that the Parent may accept, when
due:

(a)        payments of principal of, or interest accrued on, any Support
Revolving Loan so long as (i) no Default or Matured Default has occurred or
would occur as a result of or immediately following any such payment, and
(ii) without limiting the foregoing clause (i), the Borrowing Base Limit is a
positive amount before and, on a pro forma basis, after giving effect to any
such payment;

(b)        payments of principal under any Support Term Loan so long as (i) no
Default or Matured Default has occurred or would occur as a result of or
immediately following any such payment, (ii) the Borrower has maintained Working
Capital in an amount equal to or greater than $15,000,000 for two consecutive
fiscal quarters following the funding of a Support Term Loan, and (iii) Working
Capital of the Borrower will continue to equal or exceed $15,000,000 after
giving effect to any such payment; and

(c)        payments of interest accrued on any Support Term Loan so long as
(i) no Default or Matured Default has occurred or would occur as a result of or
immediately following any such payment, and (ii) without limiting the foregoing
clause (i), the Borrowing Base Limit is a positive amount before and, on a pro
forma basis, after giving effect to any such payment.

 

-5-



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, no principal, interest or other payment shall be
made by the Borrower or accepted by the Parent in respect of any Subordinated
Obligation during the continuance of any Default or Matured Default.

5.        Turnover of Prohibited Payments. If the Parent receives any payment in
respect of any Subordinated Obligation that the Parent is not entitled to
receive under the provisions of this Agreement, the Parent will hold the amount
so received in trust for the Senior Lender Parties and will forthwith turn over
such payment to the Agent in the form received (except for the endorsement of
the Parent where necessary) for application to then-existing Senior Obligations
(whether or not due), in such order and manner of application as the Agent may
deem appropriate in its sole discretion. If the Parent exercises any right of
setoff which the Parent is not permitted to exercise under the provisions of
this Agreement, the Parent will promptly pay over to the Agent, in immediately
available funds, an amount equal to the amount of the claims or obligations
offset. If the Parent fails to make any endorsement required under this
Agreement, the Agent, or any of its officers, employees or agents on behalf of
the Agent, is hereby irrevocably appointed as the attorney-in-fact (which
appointment is coupled with an interest) for the Parent to make such endorsement
in the Parent’s name.

6.        No Action on Subordinated Obligations. The Parent will not commence
any action or proceeding against the Borrower to recover all or any part of the
Subordinated Obligations, or join with any creditor (unless the Senior Lender
Parties shall so join) in bringing any Proceeding against the Borrower under the
Bankruptcy Code, any other Bankruptcy Law or any other applicable law, or take
possession of, sell, or dispose of any Collateral or any other asset of the
Borrower, or exercise or enforce any other right or remedy available to the
Parent with respect to the Borrower, any of the Collateral or any other asset of
the Borrower, unless and until the Senior Obligations have been Paid in Full.

7.        No Liens in Collateral or Other Assets of the Borrower.

(a)        The Parent agrees that it will not obtain or accept any Lien in any
of the Collateral or in any other asset of the Borrower.

(b)        If the Parent breaches its agreement in clause (a) above (and without
limiting any claims or causes of action or other remedies which the Senior
Lender Parties may have against the Parent for such breach), notwithstanding any
Lien now held or hereafter acquired by the Parent in the Collateral or in any
other asset of the Borrower, the Agent or any other Senior Lender Party may take
possession of, sell, dispose of, and otherwise deal with all or any part of the
Collateral and any other assets of the Borrower, and may enforce any right or
remedy available to them with respect to the Borrower, any Collateral and any
other asset of the Borrower, all without notice to or consent of the Parent
except as specifically required by applicable law. In addition, and without
limiting the generality of the foregoing, if the Parent has a Lien in any
Collateral or in any of other assets of the Borrower in violation of clause
(a) above, the Parent hereby irrevocably consents to any sale or disposition by
the Borrower of any of the Collateral or any of the other assets of the Borrower
which has been consented to by the Agent free and clear of any such Lien of the
Parent. Upon request of the Agent, the Parent shall immediately execute and
deliver to the Agent such releases and terminations (and any related

 

-6-



--------------------------------------------------------------------------------

financing statements such as “in-lieu” financing statements under Part 7 of
Article 9 of the Uniform Commercial Code) as the Agent shall request with
respect to any Lien which the Parent may have obtained or accepted in any of the
Collateral or in any other asset of the Borrower. The Parent hereby irrevocably
appoints the Agent, or any of its officers, employees or agents on behalf of the
Agent, as its attorney-in-fact (which appointment is coupled with an interest)
for the purpose of executing and filing such releases or terminations with
respect to any of the Collateral or any other asset of the Borrower.

(c)        The Senior Lender Parties shall have no duty to preserve, protect,
care for, insure, take possession of, collect, dispose of, or otherwise realize
upon any of the Collateral or any of the other assets of the Borrower, and in no
event shall the Senior Lender Parties be deemed the Parent’s agent with respect
to the Collateral or any of the other assets of the Borrower. All proceeds
received by the Senior Lender Parties with respect to any Collateral or any
other assets of the Borrower may be applied to any of the Senior Obligations in
such manner and order of application that the Agent shall determine in its sole
discretion.

(d)        The Parent agrees that (i) no covenant, agreement or restriction
contained in any of the Loan Documents shall be deemed to prevent, restrain,
limit or restrict in any way the rights and remedies of the Senior Lender
Parties with respect to the Collateral and the other assets of the Borrower, and
(ii) no covenant, agreement or restriction contained in any of the Loan
Documents shall be deemed to prevent, restrain, limit or restrict in any way any
sale or other disposition by the Borrower of the Collateral or of any other
assets of the Borrower after the occurrence of a Default or Matured Default if
the Agent has consented to such sale or disposition.

8.        Proceedings.

(a)        In connection with any Proceeding involving the Borrower or any of
its respective properties or assets, the agreements contained in this Agreement
shall remain in full force and effect and enforceable pursuant to their terms in
accordance with Section 510(a) of the Bankruptcy Code and in accordance with any
other applicable provision of any Bankruptcy Law, and all references herein to
the Borrower shall be deemed to apply to the Borrower as debtor-in-possession
and to any trustee or receiver or similar officer for the estate of the
Borrower.

(b)        Notwithstanding any provision of this Agreement to the contrary, in
any Proceeding involving the Borrower or any of its respective properties or
assets, (i) all Senior Obligations shall be Paid in Full before any payment or
distribution (whether made in cash, securities or other property) shall be made
in any such Proceeding with respect to or on account of any of the Subordinated
Obligations, (ii) any payment or distribution which, but for this Agreement,
otherwise would be payable or deliverable in any such Proceeding in respect of
the Subordinated Obligations, shall be paid or distributed directly to the Agent
to be held and/or applied to the Senior Obligations in such manner and order of
application as the Agent shall determine in its sole discretion until all of the
Senior Obligations have been Paid in Full, (iii) the Parent hereby irrevocably
authorizes, empowers and directs the Borrower, all debtors-in-possession,

 

-7-



--------------------------------------------------------------------------------

receivers, trustees, liquidators, custodians, distribution agents, plan
representatives, conservators or others having authority to make or otherwise
effect any such payments or distributions to make such payments and
distributions directly to the Agent for the benefit of the Senior Lender
Parties, and the Parent also hereby irrevocably authorizes and empowers the
Agent to demand, sue for, collect and receive each such payment or distribution,
(iv) the Parent agrees to execute and deliver to the Agent all such further
documents or instruments as may be reasonably requested by the Agent with
respect to the authorizations described in clause (iii) of this Section 8(b),
and (v) the Parent hereby irrevocably appoints the Agent, or any of its
officers, employees or agents on behalf of the Agent, as the attorney-in-fact
(which appointment is coupled with an interest) for the Parent with the power to
execute, prepare, verify, deliver and file proofs of claim or similar documents
in respect of the Subordinated Obligations in connection with any Proceeding and
to vote the claims of the Parent in connection with any Proceeding; provided,
however, none of the Senior Lender Parties shall have any obligation or duty to
execute, prepare, verify, deliver and/or file any such proof of claim or similar
document in any Proceeding or to vote any claim of the Parent in any Proceeding
and the action or inaction of the Senior Lender Parties shall not give rise to
any claims or liability against any of the Senior Lender Parties. In the event
that, notwithstanding the foregoing, any payment or distribution of assets or
securities, or the proceeds of any thereof, shall be collected or received by
the Parent in contravention of this provision or any other provisions of this
Agreement, such payment or distribution shall be received in trust by the Parent
(without commingling with other funds) for the benefit of the Senior Lender
Parties and the Parent shall forthwith deliver such payment or distribution to
the Agent for the benefit of the Senior Lender Parties for application to the
payment of the Senior Obligations in such order and manner of application as the
Agent shall determine in its sole discretion.

(c)        The Senior Obligations shall continue to be treated as Senior
Obligations and the provisions of this Agreement shall continue to govern the
relative rights and priorities of the Senior Lender Parties and the Parent even
if all or any part of the Senior Obligations is subordinated, set aside, avoided
or disallowed in connection with any Proceeding or if any interest, fees,
expenses or other amounts accruing with respect to the Senior Obligations
following the commencement of any Proceeding is otherwise disallowed or even if
all or any part of the Liens in the Collateral securing the Senior Obligations
are subordinated, set aside, avoided or disallowed in connection with any
Proceeding. To the extent that any of the Senior Lender Parties receives any
payments on or in respect of the Senior Obligations, including, without
limitation, from proceeds of the Collateral, which are subsequently invalidated,
declared to be fraudulent or preferential, avoided, set aside and/or required to
be repaid to the Borrower, trustee, receiver or any other party in any
Proceeding or otherwise under any Bankruptcy Law, other applicable law, common
law, equitable cause, or otherwise, then, to the extent of such payments
received, the Senior Obligations, or part thereof, which had been repaid with
such payments shall be automatically reinstated and shall not be or considered
Paid in Full and all Senior Obligations and all related Liens in the Collateral
shall be reinstated and shall continue in full force and effect as if such
payments had not been received by the Senior Lender Parties.

 

-8-



--------------------------------------------------------------------------------

 

(d)        In the event of any Proceeding involving the Borrower, the Parent
agrees as follows: (i) the Parent will not challenge, contest, oppose or object
to (or cause or support any other Person in challenging, contesting, opposing or
objecting to) any use, sale or lease of cash collateral under Section 363 of the
Bankruptcy Code or under any other applicable Bankruptcy Law or otherwise that
is consented to or supported by the Senior Lender Parties, (ii) the Parent will
not challenge, contest, oppose or object to (or cause or support any other
Person in challenging, contesting, opposing or objecting to) any request by the
Senior Lender Parties for adequate protection under Section 361, Section 362,
Section 363 or Section 364 of the Bankruptcy Code or under any other applicable
Bankruptcy Law or otherwise, (iii) the Parent will not challenge, contest,
oppose or object to (or cause or support any other Person in challenging,
contesting, opposing or objecting to) any DIP Financing provided to the Borrower
by any of the Senior Lender Parties or consented to or supported by the Senior
Lender Parties, (iv) the Parent will not, directly or indirectly through an
affiliate or otherwise, provide or seek to provide (and will not cause or
support any other Person (other than a Senior Lender Party) in providing or
seeking to provide) any debtor-in-possession or other similar financing to the
Borrower under Section 364 of the Bankruptcy Code or under any other Bankruptcy
Law or otherwise, (v) the Parent will not challenge, contest, oppose or object
to (or cause or support any other Person in challenging, contesting, opposing or
objecting to) any sale under Section 363 of the Bankruptcy Code or under any
other applicable Bankruptcy Law or otherwise that is consented to or supported
by the Senior Lender Parties, (vi) the Parent will not challenge, contest,
oppose or object to (or cause or support any other Person in challenging,
contesting, opposing or objecting to) any motion for relief from the automatic
stay of Section 362 of the Bankruptcy Code (or any similar stay in any
Proceeding under any other Bankruptcy Law) filed by any of the Senior Lender
Parties, (vii) the Parent will not challenge, contest, oppose or object to (or
cause or support any other Person in challenging, contesting, opposing or
objecting to) any Liens or claims of the Agent or the Senior Lender Parties,
including, without limitation, any claims for allowance or payment of
post-petition interest, and the Parent will not seek (and will not cause or
support any other Person in seeking) any judicial or other relief or action that
would limit, impair, invalidate, avoid, set aside or subordinate any Liens or
claims of the Agent or the Senior Lender Parties, including, without limitation,
any claims for allowance or payment of post-petition interest, (viii) the Parent
will not contest, oppose or object to any plan of reorganization or liquidation
or other dispositive restructuring plan supported by the Senior Lender Parties,
(ix) the Parent will not seek or support (or cause or support any other Person
in seeking or supporting) any plan of reorganization or liquidation or other
dispositive restructuring plan which is not supported by the Senior Lender
Parties, (x) the Parent shall not challenge, contest, oppose or object to (or
cause or support any other Person in challenging, contesting, opposing or
objecting to) the exercise by the Senior Lender Parties of the right (or amount)
to credit bid any or all of the Senior Obligations pursuant to Section 363(k) of
the Bankruptcy Code or under any other applicable Bankruptcy Law or otherwise.

9.        Waivers. The Parent expressly waives the benefit of any and all
defenses and discharges available to a guarantor, surety, endorser or
accommodation party dependent on an obligor’s character as such, except the
defense of discharge by Payment in Full. Without

 

-9-



--------------------------------------------------------------------------------

limiting the generality of the foregoing, the obligations of the Parent
hereunder shall not be affected or impaired in any way by any of the following
acts or things (which the Agent and the other Senior Lender Parties are hereby
expressly authorized to do, omit or suffer from time to time without notice to
or consent of anyone): (a) any acceptance of collateral security, guarantors,
accommodation parties or sureties for any or all of the Senior Obligations;
(b) any extension or renewal of any of the Senior Obligations (whether or not
for longer than the original period) or any modification of the interest rate,
maturity or other terms of any such Senior Obligation; (c) any waiver or
indulgence granted to the Borrower, any delay or lack of diligence in the
enforcement of any of the Senior Obligations; (d) any full or partial release
of, compromise or settlement with, or agreement not to sue, the Borrower or any
guarantor or other person liable on or with respect to any of the Senior
Obligations; (e) any release, surrender, cancellation or other discharge of any
of the Senior Obligations (other than discharge by Payment in Full) or the
acceptance of any instrument in renewal or substitution for any instrument
evidencing any such Senior Obligations; (f) any failure to obtain collateral
security (including rights of setoff) for any of the Senior Obligations, or to
see to the proper or sufficient creation and perfection thereof, or to establish
the priority thereof, or to preserve, protect, insure, care for, exercise or
enforce any collateral security for any of the Senior Obligations; (g) any
modification, alteration, substitution, exchange, surrender, cancellation,
termination, release or other change, impairment, limitation, loss or discharge
of any collateral security for any of the Senior Obligations; (h) any
assignment, sale, pledge or other transfer of any of the Senior Obligations; or
(i) any manner, order or method of application of any payments or credits on any
of the Senior Obligations. The Parent will not assert against any Senior Lender
Party any defense of waiver, release, discharge in bankruptcy, statute of
limitations, res judicata, statute of frauds, anti-deficiency statute, fraud,
ultra vires acts, usury, illegality or unenforceability which may be available
to the Borrower in respect of the Senior Obligations, or any setoff available to
the Borrower against any Senior Lender Party. In addition to and without
limiting Section 8 above, the obligations of the Parent hereunder shall not be
affected or impaired by any voluntary or involuntary liquidation, dissolution,
sale or other disposition of all or substantially all the assets, marshalling of
assets and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition or readjustment
of, or other similar event or proceeding affecting, the Borrower or any of its
assets. The Parent will not assert any claim, defense or setoff available to it
against the Borrower as a defense to the performance of its obligations
hereunder.

10.        Restrictive Legend; No Transfer of Subordinated Obligations; No
Amendment to Subordinated Obligations. The Parent will cause all notes, bonds,
debentures or other instruments evidencing the Subordinated Obligations or any
part thereof to contain a specific statement thereon to the effect that the
debts, liabilities and obligations evidenced thereby is subject to the
provisions of this Agreement, and the Parent will mark its books conspicuously
to evidence the subordination effected hereby. At the request of the Agent, the
Parent shall deposit with the Agent all of the notes, bonds, debentures or other
instruments evidencing the Subordinated Obligations, which notes, bonds,
debentures or other instruments may be held by the Agent unless and until all of
the Senior Obligations have been Paid in Full. Without the prior written consent
of the Agent, the Parent will not assign, transfer or pledge to any other Person
any of the Subordinated Obligations or any of the notes, bonds, debentures or
other instruments evidencing the same. Without the prior written consent of the
Agent, the

 

-10-



--------------------------------------------------------------------------------

Parent will not alter, change or amend any of the terms or conditions of the
Subordinated Obligations or any of the notes, bonds, debentures or other
instruments evidencing the same.

11.        No Commitment. None of the provisions of this Agreement shall be
deemed or construed to constitute or imply any commitment or obligation on the
part of any of the Senior Lender Parties to make any future loans or other
extensions of credit or financial accommodations to the Borrower.

12.        Representations and Warranties. The Parent hereby represents and
warrants to the Agent and the other Senior Lender Parties as follows:

(a)        The Parent is duly organized, validly existing and in good standing
under the laws of the state of Iowa.

(b)        The Parent has full power and authority to enter into, execute,
deliver and carry out the terms of this Agreement and to incur the obligations
provided for herein, all of which have been duly authorized by all proper and
necessary action and are not prohibited by the organizational documents of the
Parent.

(c)        This Agreement, when executed and delivered, will constitute the
valid and legally binding obligation of the Parent, enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by equitable principles.

(d)        No provisions of any material mortgage, indenture, contract,
agreement, statute, rule, regulation, judgment, decree or order binding on the
Parent or affecting the property of the Parent conflicts with, or requires any
consent that has not already been obtained under, or would in any way prevent
the execution, delivery or performance of the terms of this Agreement. The
execution, delivery and carrying out of the terms of this Agreement will not
constitute a default under, or result in the creation or imposition of, or
obligation to create, any Lien upon the property of the Parent pursuant to the
terms of any such material mortgage, indenture, contract or agreement. No
pending or, to the best of the Parent’s knowledge, threatened, litigation,
arbitration or other proceeding, if adversely determined, would in any way
prevent the performance of the terms of this Agreement.

13.        Notice. All notices and other communications hereunder shall be in
writing and shall be (a) personally delivered, (b) transmitted by mail, postage
prepaid, either by registered or certified mail, return receipt requested,
(c) delivered by overnight express courier, for next business day delivery, or
(d) transmitted by telecopy, in each case addressed to the party at the address
or telecopier number set forth by its signature below, or at such other address
as may hereafter be designated in writing by the applicable party by notice to
the other parties. All such notices or other communications shall be deemed to
have been given on (i) if delivered personally, on the date received, (ii) if
delivered by mail, on the earlier of the third business day following the day
sent or the date actually received, (iii) if sent by overnight courier for next
business day delivery, on the next business day following the day sent, or
(iii) if delivered by telecopy, on the date of transmission.

 

-11-



--------------------------------------------------------------------------------

 

14.        Cumulative Rights; No Waivers. Each and every right, remedy and power
granted to the Agent or the other Senior Lender Parties hereunder shall be
cumulative and in addition to any other right, remedy or power specifically
granted herein, in Loan Documents or now or hereafter existing in equity, at
law, by virtue of statute or otherwise, and may be exercised by the Agent or the
other Senior Lender Parties, from time to time, concurrently or independently
and as often and in such order as the Agent or the other Senior Lender Parties
may deem expedient. Any failure or delay on the part of the Agent or the other
Senior Lender Parties in exercising any such right, remedy or power, or
abandonment or discontinuance of steps to enforce the same, shall not operate as
a waiver thereof or affect the Agent’s or the other Senior Lender Parties’ right
thereafter to exercise the same, and any single or partial exercise of any such
right, remedy or power shall not preclude any other or further exercise thereof
or the exercise of any other right, remedy or power, and no such failure, delay,
abandonment or single or partial exercise of the Agent’s or the other Senior
Lender Parties’ rights hereunder shall be deemed to establish a custom or course
of dealing or performance among the parties hereto.

15.        Further Assurances. The Parent at any time, and from time to time,
after the execution and delivery of this Agreement, upon the request of the
Agent and at the expense of the Parent, will promptly execute and deliver such
further documents and do such further acts and things as the Agent may
reasonably request in order to fully effect the purposes of this Agreement.

16.        Costs and Expenses. Without limiting Section 10.4 of the Loan
Agreement and Section 20 of the Forbearance Agreement, the Parent agrees to pay
all reasonable out-of-pocket costs, fees and expenses incurred by the Agent and
its Affiliates (including, without limitation, the reasonable fees, charges and
disbursements of counsel, consultants and other agents) in connection with the
preparation, negotiation, administration and enforcement of this Agreement or
any amendments, modifications or waivers of the provisions hereof.

17.        Successors and Assigns. This Agreement and the terms, covenants and
conditions hereof shall be binding upon and inure to the benefit of the Agent
and the Parent, and their respective successors and assigns; provided, however,
the Parent shall not sell, assign, dispose of, transfer, grant a Lien in or
permit the Refinancing of all or any portion of the Subordinated Obligations
unless and until (i) the Agent, in its sole discretion, shall have given its
prior written consent to such sale, assignment, disposition, transfer, grant of
Lien or Refinancing, and (ii) such purchaser, assignee, other transferee or
Refinancing party shall have expressly acknowledged in writing, pursuant to a
written acknowledgment acceptable to the Agent, that the Subordinated
Obligations remain subject to the terms and conditions of this Agreement and
such purchaser, assignee, other transferee or other Refinancing Party shall have
agreed that it is bound by this Agreement and has assumed all of the
responsibilities and obligations of the Parent under this Agreement. The Parent
further agrees that if the Borrower Refinances all or any portion of the Senior
Obligations, upon request of the Agent or the Borrower, the Parent shall enter
into a replacement subordination agreement with such lender or lenders providing
such Refinancing, with such replacement subordination agreement having terms and
conditions substantially identical to the terms and conditions of this
Agreement.

18.        Modification. Any modification or waiver of any provision of this
Agreement, or any consent to any departure by the Agent or the Parent therefrom,
shall not be

 

-12-



--------------------------------------------------------------------------------

effective in any event unless the same is in writing and signed by the Agent,
and then such modification, waiver or consent shall be effective only in the
specific instance and for the specific instance and for the specific purpose
given. Any notice to or demand on the Parent in any event not specifically
required of the Agent hereunder shall not entitle the Parent to any other or
further notice or demand in the same, similar or other circumstances unless
specifically required hereunder.

19.        Miscellaneous. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

20.        Governing Law; Jurisdiction. This Agreement shall be governed by the
internal laws of the State of Colorado. The Parent irrevocably (a) agrees that
any suit, action or other legal proceeding arising out of or relating to this
Agreement may be brought in a court of record in the City or the County of
Denver, Colorado or in the Courts of the United States located in the State of
Colorado, (b) consents to the jurisdiction of each such court in any suit,
action or proceeding, (c) waives any objection which it may have to the laying
of venue of any such suit, action or proceeding in any such courts and any claim
that any such suit, action or proceeding has been brought in an inconvenient
forum, and (d) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

21.        Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, BASED
ON OR PERTAINING TO THIS AGREEMENT.

Signature page follows

 

-13-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Notice Address:

   

GREEN PLAINS RENEWABLE ENERGY,

    INC.

9420 Underwood Avenue, Suite 100

Omaha, NE 68114

Attention: Chief Financial Officer

Phone: (402) 884-8700

Facsimile: (402) 884-8776

    By:  

/s/ Todd Becker

     

Name: Todd Becker

Title:    President & CEO

     

Notice Address:

   

GREEN PLAINS HOLDINGS II LLC

9420 Underwood Avenue, Suite 100

Omaha, NE 68114

Attention: Chief Financial Officer

Phone: (402) 884-8700

Facsimile: (402) 884-8776

 

    By:  

/s/ Todd Becker

     

Name: Todd Becker

Title:    President & CEO

     

Notice Address:

    COBANK, ACB, as Agent

5500 South Quebec Street

Greenwood Village, CO 80111

Attention: S. Richard Dill

Phone: (303) 740-4197

Facsimile: (303) 224-2595

    By:  

/s/ S. Richard Dill

     

Name: S. Richard Dill

Title:    Vice President

     

Signature Page to Support and Subordination Agreement

 